Title: To Thomas Jefferson from J. Phillipe Reibelt, 16 November 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 16 Nov. 1804
                  
                  J’ai l’honneur de repondre à votre Lettre du 15, que les Exemplaires de l’edition de: Sentimental Journey—pap. Vel. 1802, qui se trouve sur la page 66 du Catalogue—sont tous vendûs, et qu’il n’y en a encore qu’un seul Exemplaire sur petit pap. Velin, 1800.
                  Quant aux Livres, que j’ai pris la Liberté de Vous envoÿer, je Vous prie de m’excuser. Je ne l’aurois pas fait, si Vous n’aviez pas par votre Lettre du 13 Oct. a Mr. Fleischer demandé les Titres des Ouvrages nouveaux et bons, en ajoutant, que votre bibliotheque ne contenoit, que des Vieux. J’ai l honneur de Vous saluer avec un respect profond. Le Magazin de Levrault, Schoell et Comp. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               